CONFESSION OF ERROR

PER CURIAM.
Appellant, Konduko T. Bufford, argues and the state properly concedes that his conviction for unlawful possession of a firearm while engaged in a criminal offense must be vacated where he was also convicted of robbery with a firearm arising from the same act. See Cleveland v. State, 587 So.2d 1145, 1146 (Fla.1991). See also Buffington v. State, 776 So.2d 960, 961 (Fla. 3d DCA 2000); Thompson v. State, 744 So.2d 527 (Fla. 3d DCA 1999); Cooper v. State, 727 So.2d 266 (Fla. 3d DCA 1998). Accordingly, we reverse with directions that the appellant’s conviction for unlawful *915possession of a firearm while engaged in a criminal offense be vacated.
Reversed with directions.